— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kay, J.), rendered March 15, 1982, convicting him of robbery in the first degree, attempted robbery in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
We conclude that the evidence adduced at trial, when viewed in the light most favorable to the People, who were the prevailing party, is sufficient to establish defendant’s guilt beyond a reasonable doubt (see, People v Kennedy, 47 NY2d 196, 203; People v Benzinger, 36 NY2d 29, 32; People v Cleague, 22 NY2d 363, 366). The issue at bar was clearly one of credibility, between the testimony of the complaining witness and that of defendant himself, which it was the sole province of the jury to resolve (see, People v Kennedy, supra; People v Steele, 26 NY2d 526, 529; People v Cohen, 223 NY 406, 422-423; People v Sanducci, 195 NY 361, 367; People v Holmes, 59 AD2d 704). We see no reason to substitute our judgment for that of the jury and to disturb their verdict. Lastly, the testimony of the complaining witness that defendant held his hand inside a bag, which he stated contained a gun, was sufficient to establish that he displayed “what appears to be a pistol, revolver, rifle, shotgun, machine gun or other firearm” within the meaning of Penal Law § 160.10 (2) (b) (see, People v Baskerville, 60 NY2d 374, 381; *748People v Lyde, 98 AD2d 650; People v Knowles, 79 AD2d 116; People v Jenkins, 118 Misc 2d 530). Lazer, J. P., Mangáno, Bracken and Niehoff, JJ., concur.